Motion Granted and Order filed January 27, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00854-CV
                                  ____________

         THOMAS RHONE, INDIVIDUALLY AND D/B/A RHONE
                     INVESTMENTS, Appellant

                                        V.

               THE CITY OF TEXAS CITY, TEXAS, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 20CV1621

                                    ORDER

      This is an accelerated appeal from an order granting a temporary injunction.
We have been notified that the trial court signed an amended temporary injunction
order on January 5, 2021.

      On January 26, 2021, appellee filed an emergency motion for enforcement of
the amended temporary injunction order. See Tex. R. App. P. 29.4. The motion states
appellant has not complied with the amended order’s requirement that he vacate all
inhabitants of the property at issue in this lawsuit by January 25, 2021.

      Rule 29.4 provides that, while an appeal from an interlocutory order is
pending, only the appellate court may enforce the order. Id. However, the rule also
permits an appellate court to refer enforcement proceedings to the trial court. See id.
Appellee asks this court to enforce the amended order or refer the enforcement of
the amended order to the trial court. See id. We grant the request to refer the
enforcement to the trial court.

      Accordingly, we order the Judge of the 405th District Court, Galveston
County, to hold a hearing immediately concerning appellee’s motion to enforce the
trial court’s January 5, 2021 amended temporary injunction order. The trial court
shall hear evidence and grant appropriate relief. The trial court shall see that a
record of the hearing is made and direct the court reporter to file a transcript of the
hearing in this court. The trial court shall order the trial court clerk to file a
supplemental clerk’s record containing the trial court’s order on appellee’s motion
in this court. The hearing transcript and supplemental clerk’s record shall be filed
with the clerk of this court on or before February 26, 2021.

                                   PER CURIAM

Panel consists of Justices Wise, Hassan, and Wilson.




                                          2